In this proceeding to discipline respondent, a suspended attorney, upon charges of misconduct, respondent has submitted an affidavit dated February 8, 1982 in which he tenders his resignation as an attorney and counselor at law. Respondent was admitted to practice law by the Appellate Division, First Department, on June 29,1942. By order of this court dated July 23,1973, respondent was found guilty of professional misconduct and suspended from the practice of law for a period of one year, commencing September 1, 1973, and until the further order of this court. Respondent failed to apply for reinstatement at the conclusion of his period of suspension and thereafter unlawfully resumed the practice of law which continued until late in 1981. Respondent acknowledges that there are allegations of professional misconduct pending against him before the grievance committee, involving the neglect of two estate matters, said neglect resulting in the coexecutors payment of interest and penalties in the amount of approximately $8,000. Respondent recognizes that he was practicing law while under suspension. The respondent states in his affidavit that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress; that he is fully aware of the implication of submitting his resignation; and he further acknowledges that if a disciplinary proceeding was commenced against him based upon the afore-mentioned allegations of misconduct, he could not successfully defend himself on the merits. Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent’s name be struck from the roll of attorneys and counselors at law effective forthwith. Mollen, P. J., Damiani, Titone, Lazer and Brown, JJ., concur.